Exhibit 10.1

 

SIRTRIS PHARMACEUTICALS, INC.

 


AMENDMENT TO

Warrant to Purchase Shares of Series B Preferred Stock of Sirtris
Pharmaceuticals, Inc.

 

Dated: April 17, 2008

 

Reference is made hereby to the warrant (the “Warrant”) issued to
ARE-770/784/790 Memorial Drive, LLC, a Delaware limited liability company (the
“Investor”) by Sirtris Pharmaceuticals, Inc., a Delaware corporation (“the
Company”) pursuant to a certain Lease Agreement, dated August 1, 2005, by and
between the Company and the Investor.  All capitalized terms used herein and not
separately defined shall have the meaning ascribed to them in the Warrant.

 

WHEREAS, the Company and the Investor desire to amend the Warrant;

 

NOW, THEREFORE, the Investor and the Company agree to the following:

 

1.     Amendment.  The Warrant is hereby amended such that Section 3.1 and 3.2
of the Warrant shall be amended and restated to read in their entirety as
follows:

 

“3.1. Reorganization. In case at any time or from time to time, the Company
shall (a) effect a reorganization, (b) consolidate with or merge with or into
any other person (whether or not the Company is the surviving entity of such
merger), or (c) effect a recapitalization, then, in each such case, the holder
of this Warrant, on the exercise hereof as provided in Section 1 at any time
after the consummation or effective date of such reorganization, consolidation,
merger or recapitalization as the case may be, shall receive, in lieu of the
Series B Preferred Stock issuable on such exercise prior to such consummation or
such effective date, the stock and other securities and property (including
cash) to which such holder would have been entitled upon such consummation, if
such holder had so exercised this Warrant immediately prior thereto, all subject
to further adjustment thereafter as provided in Section 4.”

 

2.     Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts without reference
to the choice of law principles thereof that would require the application of
the laws of any other state.

 

3.     Counterparts. This Amendment may be executed in any number of
counterparts, including by electronic or facsimile transmission, each of which
when so delivered shall be deemed an original, but all such counterparts taken
together shall constitute but one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as of the date first written above.

 

SIRTRIS PHARMACEUTICALS, INC.

 

 

By:

/s/ Garen Bohlin

 

Name:

Garen Bohlin

Title:

Chief Operating Officer

 

 

ARE-770/784/790 MEMORIAL DRIVE, LLC,
a Delaware limited liability company

 

 

By: ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
        a Delaware limited partnership, managing member

 

 

By: ARE-QRS CORP.,
        a Maryland corporation, general partner

 

 

By:

/s/ Dean Shigenaga

 

Name:

Dean Shigenaga

Title:

Chief Financial Officer

 

 

[Signature Page to Warrant Amendment]

 

--------------------------------------------------------------------------------